Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is written to depend from canceled claim 11, and Claim 28 depends from canceled claim 12. It is unclear which of the foregoing claims (15-26) were intended to be parent claim(s) for these claims. For examination purposes, these claims will each be interpreted as depending from independent claim 26 since they include “method” in the preamble; since claim 28 uses “the base body,” it appears to have antecedent basis in claim 27.
Claim(s) 27-28 have no respective depending claims and thus none to inherit(s) the same deficiencies. Appropriate correction is required.
Election/Restrictions
No restriction is presently required in this case. The present method claims 26-28, as currently claimed, are not distinguishable from the present product claims (15-25). However, should future amendments include distinguishable method steps from the present invention (as set forth in the specification), a restriction by original presentation (to this examined invention) should be expected in the next Office action on the merits after any such amendments. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eguro (US 2013/0114155)(from IDS of 6/19/19).

a carrier (Figs. 2: 50 – self-supporting base material); 
a reflecting layer (30 – light/heat reflective layer; para. 46 - silver) disposed above a main face of the carrier (e.g., metallic plate 52; Fig. 2 shows 30 above 52); and 
a transparent layer disposed above the reflective layer (32 – top coat layer; resin mixture for preventing corrosion to silver layer 30; para. 52-59; note that it is considered inherent that layer 32 is transparent since it must be so as to allow reflection from the light/heat reflective silver layer 30 immediately below it), 
wherein the carrier (50 – self-supporting base material) comprises (i.e., open language for the carrier) a base body (54 – intermediate layer of resin), the base body comprises (i.e., open language for the base body) one or more of a material comprising a density in a range from 0.1 to 1.0 g/cm3 (in the alternative), a porous material (para. 87 – intermediate material 54 is foamed or porous), a foamed material (para. 87 – intermediate material 54 is foamed or porous), a material comprising a structure containing closed cells (para. 87 – intermediate material 54 is walls, honeycomb, bubble structure, small spaces surrounded by sidewalls), a material comprising a honeycomb structure (Fig. 2 defines base 50 as including layer 54 depicted as honeycomb structure; para 87 - honeycomb), or a structure containing carbon fibers (para. 87 – additives may include carbon fibers). 
Eguro does not explicitly state that the transparent layer (32 – top coat layer) comprises a thickness in a range from 20 µm to 500 µm. It does teach that the “the thickness of the top coat layer 32 is preferably 0.01 to 3 µm and more preferably 0.1 to 1 µm” (para. 55).
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, the general conditions of the prior art (i.e., thicknesses cited above) are very close to those of the claimed invention.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the thickness of the transparent layer to improve the buffer (e.g., from impact from hail or the like) for the reflective film layer below it as well as influence what wavelengths enter and/or how they refract upon passage through the layer and thus may permit additional control over light incident upon the reflective layer surface.
Regarding claim 16, the combination does not further explicitly disclose The mirror according to claim 15, wherein the telescope (the use of telescope here is intended use in the preamble; the recitation “telescope” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) mirror comprises a radius of curvature in a range from 1 m to 60 m. 
Eguro does disclose curvature of the mirror in another embodiment (see Figs. 5-6; para. 17, claims 3, 10), but does not quantify this curvature. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, the general conditions of the prior art (i.e., the curvature of a solar reflective panel, see Title) are 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the curvature for the particular solar tower location and scale as suggested by Eguro’s para. 29. 
Regarding claim 17, the combination further discloses The mirror according to claim 15, wherein the reflecting layer is directly connected with the carrier by any kind of bonding technique (para. 70 – bonded; also/in the alternative, the further limitations of claim “any kind of bonding technique” are directed to method steps of making the device, and it could have been made using an alternative method such as vapor deposition for at least the metal layers.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Regarding claim 18, the combination further discloses The mirror according to claim 15, wherein the carrier (50 – self-supporting base material) further comprises one or more layers (i.e., in Fig. 2, at least layer 42 and many more additionally layered on top of base material 50) disposed on the base body (54 – intermediate layer of resin).

Regarding claims 20 and 21, the combination does not further explicitly disclose [claim 20] the mirror according to claim 19, wherein one or more of the front layer and the rear layer is comprised of a glass plate; [claim 21] the mirror according to claim 19, wherein one or more of the front layer and the rear layer comprise a thickness in a range from 1 mm to 3 mm.
The embodiments of Eguro are related as reflective panels (title). Another Eguro embodiment contemplates glass layers on the top of the base (“[0094] A glass mirror was produced in a similar manner to the aforementioned film mirror 40 except that the supporting body 20 was composed of a 1.5 mm-thick plate glass. The plate glass used here was flexible.”). Benefits of glass include that it is relatively inexpensive, readily available, and optically of high quality.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use glass as a layer material in the mirror of Fig. 2 because it is relatively inexpensive, readily available, and optically of high quality.
Regarding claim 22, the combination further discloses The mirror according to claim 15, wherein the transparent layer is a glass layer (“[0094] A glass mirror was produced in a similar manner to the aforementioned film mirror 40 except that the supporting body 20 was composed of a 1.5 mm-thick plate glass. The plate glass used here was flexible.”).

Regarding claim 25, the combination further discloses The mirror according to claim 15, wherein the base body comprises a thickness in a range from 20 mm to 60 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, the general conditions of the prior art (i.e., Eguro does disclose the thickness of the glass alternative to the film mirror at para. 94 (see claim 22 above) are reasonably expected to be in the vicinity of the claimed curvature since the point of the reference is to use a solar tower (para. 29); at that scale and range in the prior art, it would not be expected to be dramatically different from the scale of the very wide range claimed. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the thickness for the particular solar tower location and scale as suggested by Eguro’s para. 29. 
Regarding independent claim 26, Eguro discloses A method for fabricating a mirror (Title – reflective panel; Fig. 2), the method comprising (i.e., open language for the claim, MPEP 2111.03):
providing a transparent layer (Fig. 2: 32 – top coat layer; resin mixture for preventing corrosion to silver layer 30; para. 52-59; note that it is considered inherent that layer 32 is transparent since it must be so as to allow reflection from the light/heat reflective silver layer 30 immediately below it),

providing a carrier (Figs. 2: 50 – self-supporting base material); and 
connecting the transparent layer and the carrier (Fig. 2 – note top coat layer 32 is connected to carrier 50 at least via reflective layer 30; the comprising language of the claim does not exclude additional layers), the reflective layer facing the carrier (i.e., the reflective layer 30 is on the carrier 50 side of the top coat layer 32; facing is interpreted as closer to).
Eguro does not explicitly state that the transparent layer (32 – top coat layer) comprises a thickness in a range from 20 µm to 500 µm. It does teach that the “the thickness of the top coat layer 32 is preferably 0.01 to 3 µm and more preferably 0.1 to 1 µm” (para. 55).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, the general conditions of the prior art (i.e., thicknesses cited above) are very close to those of the claimed invention.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the thickness of the transparent layer to improve the buffer (e.g., from impact from hail or the like) for the reflective film layer below it as well as influence what wavelengths enter and/or how they refract upon passage through the layer and thus may permit additional control over light incident upon the reflective layer surface.
Regarding claim 27, the combination further discloses The method according to claim 11 [interpreted as depending from independent claim 26], wherein providing the carrier comprises 
Regarding claim 28, the combination further discloses The method according to claim 12 [interpreted as depending from claim 27], wherein the base body comprises one or more of a material comprising a density in a range from 0.1 to 1.0 g/cm3 (in the alternative), a porous material (Eguro, para. 87 – intermediate material 54 is foamed or porous), a foamed material (para. 87 – intermediate material 54 is foamed or porous), a material comprising a structure containing closed cells (para. 87 – intermediate material 54 is walls, honeycomb, bubble structure, small spaces surrounded by sidewalls), a material comprising a honeycomb structure (Fig. 2 defines base 50 as including layer 54 depicted as honeycomb structure; para 87 - honeycomb), or a structure containing carbon fibers (para. 87 – additives may include carbon fibers).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eguro (US 2013/0114155)(from IDS of 6/19/19) in view of Ishida (US 20140158114).
Regarding claim 24, the combination does not further disclose The mirror according to claim 15, wherein the reflective layer comprises a stack of layers of different dielectric materials.
Eguro and Ishida are related as solar reflectors (see titles). Ishida teaches that using different layers of dielectric as reflective layers “reduce the lowering of the reflectance of the film mirror due to the fouling of the mirror surface.” (See para. 128-129 for discussion of dielectric layers and benefits thereof.)
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute layers of dielectric materials for the reflective film of Eguro so as to improve long term reflectivity of the mirror.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10215892 – shatter resistant mirror
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872